Citation Nr: 9912728	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the original assignment of a 10 percent disability 
evaluation for service-connected status post penis foreskin 
infection was proper.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from January 1968 until 
December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for status post penis foreskin infection and 
assigned a 10 percent disability rating effective from June 
10, 1997.

In the veteran's substantive appeal, he wrote that this 
condition has caused psychological problems.  This implied 
claim for a mental condition is referred to the RO for 
appropriate development.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Service medical records show that in October 1969 the 
veteran had an incision and drainage operation for a penile 
abscess.

3.  Clinical findings of the June 1997 VA medical examination 
show the cicatricial tissue was painful upon palpation.  The 
veteran had complaints of pain in the area of the penile 
surgical scar especially during sexual relations and with an 
erection.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for status post penis foreskin infection are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Codes 7804, 7805 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in October 1997, the RO granted service 
connection for status post penis foreskin infection and 
assigned a 10 percent disability evaluation effective from 
June 10, 1997.  The veteran disagreed with the original 
assignment of a 10 percent evaluation and seeks a higher 
evaluation.  The veteran contends that the condition is more 
painful every day.  As the claim for service connection was 
well-grounded, the Board concedes that the appeal of the 
initial rating assignment is well-grounded.  Furthermore, the 
appellant has not indicated that any probative evidence not 
already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

A claim was received from the veteran in June 1997.  Evidence 
reviewed included the service medical records and August 1997 
report of VA medical examination.  The veteran's service 
medical records show that in October 1969, the veteran sought 
medical attention for a healed cut on the inferior aspect of 
the foreskin of the penis that had developed a firm nodule 
tender without drainage.  The diagnosis was penile abscess and 
an incision and drainage procedure was performed.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in August 1997.  The examination report indicated 
the veteran complained of local penile pain in the surgical 
scar area, especially during sexual relations and with penile 
erection.  The clinical findings were of a normal penis, 
normal scrotum and normal testicles.  On the ventral aspect 
mid-shaft the cicatricial tissue was painful upon palpation.  
The pertinent diagnosis was status post penis foreskin 
infection and local pain at penis surgical scar.  

Analysis

The RO assigned this rating under the provisions of Diagnostic 
Code 7804 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118.  The provisions contained in the rating schedule 
represent as far as can practicably be determined, the average 
impairment in earning capacity in civil occupations resulting 
from disability.  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  Ten percent is the maximum schedular rating under 
Diagnostic Code 7804.  Also, scars may be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).

In addition, we have considered the regulations pertaining to 
disorders of the penis; however, the evidence does not show 
removal of half or more, removal of glans, or deformity.  See 
38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, and 7522.

The preponderance of the evidence establishes that the 
veteran is not entitled to an original rating in excess of 10 
percent for status post penis foreskin infection.  The 
medical evidence shows that the scar is tender and painful.  
The evidence does not show that the scar affects limitation 
of function.  Thus, the benefit of the doubt doctrine is 
inapplicable, and his claim for an original rating greater 
than 10 percent for status post penis foreskin infection must 
be denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7804, 7805. 


ORDER

An original disability evaluation greater than 10 percent for 
service-connected status post penis foreskin infection is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




 

